Exhibit 10.21

Execution Version

AMENDMENT NO. 2 TO THE REVOLVING CREDIT AGREEMENT

AMENDMENT NO. 2 TO THE REVOLVING CREDIT AGREEMENT dated as of October 19, 2018
(this “Amendment”), by and among VERTIV INTERMEDIATE HOLDING II CORPORATION
(formerly known as CORTES NP INTERMEDIATE HOLDING II CORPORATION) (“Holdings”),
VERTIV GROUP CORPORATION (formerly known as CORTES NP ACQUISITION CORPORATION)
(the “Lead Borrower”), the other Borrowers, JPMORGAN CHASE BANK, N.A., as
Administrative Agent (the “Administrative Agent”) under the Credit Agreement (as
defined below) and each 2018 Increase Loan Lender (as defined below).

WHEREAS, reference is hereby made to the Revolving Credit Agreement dated as of
November 30, 2016, as amended by Amendment No. 1 to the Revolving Credit
Agreement, dated as of September 28, 2018 (as amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, the “Credit Agreement”; the Credit Agreement as amended by the
Amendment, the “Amended Credit Agreement”), among Holdings, the Lead Borrower,
the other Borrowers from time to time party thereto, the Administrative Agent,
the other agents, arrangers and bookrunners party thereto and each Lender from
time to time party thereto;

WHEREAS, pursuant to Section 2.15 of the Credit Agreement, the Lead Borrower may
obtain Revolving Commitment Increases by, among other things, entering into an
amendment to the Credit Agreement in accordance with the terms and conditions of
the Credit Agreement;

WHEREAS, the Lead Borrower has notified the Administrative Agent that it is
requesting an increase in U.S. Revolving Commitments (the “U.S. Revolving
Commitment Increases”) in the amount set forth on Schedule 1 hereto pursuant to
Section 2.15(b) of the Credit Agreement;

WHEREAS, each Person identified on Schedule 1 hereto (each, a “2018 Increase
Loan Lender”, and collectively, the “2018 Increase Loan Lenders”) has agreed (on
a several and not a joint basis), subject to the terms and conditions set forth
herein and in the Credit Agreement, to provide a U.S. Revolving Commitment
Increase in the amount set forth opposite such 2018 Increase Loan Lender’s name
on Schedule 1 hereto (and the total amount of U.S. Revolving Commitment
Increases made pursuant to this Amendment shall be $25,000,000);

WHEREAS, the Credit Parties party hereto, the Administrative Agent and each of
the 2018 Increase Loan Lenders have indicated their willingness to amend,
pursuant to Section 2.15(d) and Section 13.12 of the Credit Agreement, certain
other terms of the Credit Agreement in connection with the establishment of such
U.S. Revolving Commitment Increases as set forth herein;

WHEREAS, pursuant to Section 13.12 of the Credit Agreement, the Credit Agreement
or any other Credit Document may be amended in a writing signed by the Credit
Parties, the Administrative Agent and the Required Lenders;

WHEREAS, immediately after giving effect to the consummation of the U.S.
Revolving Commitment Increases, the Credit Parties party hereto, the
Administrative Agent and the Lenders (including the 2018 Increase Loan Lenders)
constituting the Required Lenders under the Credit Agreement (after giving
effect to the U.S. Revolving Commitment Increases) agree, pursuant to
Section 13.12 of the Credit Agreement, to the additional amendments to the
Credit Agreement as set forth in Section 6 of this Amendment



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein which is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Amendment becomes effective,
refer to the Credit Agreement as amended hereby. This amendment is a “Credit
Document” as defined under the Credit Agreement.

Section 2. Amendments to Section 1.01. The following defined terms shall be
added to Section 1.01 of the Credit Agreement:

“Amendment No. 2” shall mean Amendment No. 2 to the Credit Agreement, dated as
of the Amendment No. 2 Effective Date.

“Amendment No. 2 Effective Date” shall mean October 19, 2018.

Section 3. Additional Amendments to Credit Agreement.

(a) In the second paragraph of the recitals to the Credit Agreement, (i)
“$400,000,000” shall be replaced with “425,000,000” and (ii) “$286,000,000”
shall be replaced with “$311,000,000”.

(b) In the definition of “U.S. Revolving Commitment” in Section 1.01 of the
Credit Agreement, replace the last sentence therein with the following: “The
aggregate amount of the Lenders’ U.S. Revolving Commitments on the Amendment
No. 2 Effective Date is $311,000,000.”

(c) Section 2.20 of the Credit Agreement shall be amended by inserting the
following new paragraph at the end thereof:

“Notwithstanding anything to the contrary herein, no Canadian Revolver
Commitment Adjustment or European Revolver Commitment Adjustment shall be
permitted on or after the Amendment No. 2 Effective Date.”.

(d) Section 13.04(b)(ii) of the Credit Agreement shall be amended by restating
clause (C) thereof in its entirety as follows:

“(C) until the Amendment No. 2 Effective Date, any assignment of obligations
under the U.S. Subfacility, U.S. FILO Subfacility, Canadian Subfacility,
Canadian FILO Subfacility or European Subfacility shall be made together with an
equal and proportionate assignment of such obligations under each other such
Subfacility;”

Section 4. U.S. Revolving Commitment Increases.

(a) The Lead Borrower and each 2018 Increase Loan Lender hereby agree that,
subject to the satisfaction (or waiver by the 2018 Increase Loan Lenders and, to
the extent required by Section 2.15(b) of the Credit Agreement, the Required
Lenders) of the conditions in Section 8 hereof, on the Amendment No. 2 Effective
Date, the U.S. Revolving Commitment Increase of each 2018 Increase Loan Lender
shall become effective and the U.S. Revolving Commitments shall be deemed
increased by the amount of the U.S. Revolving Commitment Increases of each 2018
Increase Loan Lender in the amounts set forth on Schedule 1 hereto. Pursuant to
Section 2.15 of the Credit Agreement, the U.S. Revolving Commitment

 

-2-



--------------------------------------------------------------------------------

Increases shall be U.S. Revolving Commitments for all purposes under the Credit
Agreement and each of the other Credit Documents and shall have terms identical
to the U.S. Revolving Commitments outstanding under the Credit Agreement
immediately prior to the date hereof (but giving effect to any amendments
hereunder).

(b) Without derogation of the obligations of any 2018 Increase Loan Lender that
is already a Lender under the Credit Agreement, each 2018 Increase Loan Lender
acknowledges and agrees that upon the Amendment No. 2 Effective Date, such 2018
Increase Loan Lender shall be a “Lender” under, and for all purposes of, the
Credit Agreement and the other Credit Documents, and shall be subject to and
bound by the terms thereof, and shall perform all the obligations of and shall
have all rights of a Lender thereunder.

(c) After giving effect to such U.S. Revolving Commitment Increases, the
Revolving Commitment of each Revolving Lender shall be as set forth on Schedule
2 hereto (and such Schedule 2 shall supersede Schedule 2.01 to the Credit
Agreement).

Section 5. Reallocation.

(a) The reallocation of the Lenders’ U.S. Revolving Loans contemplated by
Section 2.15(c) of the Credit Agreement with respect to any increase in the U.S.
Revolving Commitments shall occur with respect to the U.S. Revolving Commitment
Increases contemplated hereby on the Amendment No. 2 Effective Date, and the
2018 Increase Loan Lenders shall make such U.S. Revolving Loans on the Amendment
No. 2 Effective Date as may be required to effectuate such reallocation.

(b) On the Amendment No. 2 Effective Date, all participations in Letters of
Credit and Swingline Loans shall be reallocated pro rata among the Lenders under
the U.S. Subfacility after giving effect to the U.S. Revolving Commitment
Increases contemplated hereby.

Section 6. Required Lender Amendments to the Credit Agreement.

The Credit Parties party hereto, the Administrative Agent and the Lenders party
hereto (including the 2018 Increase Loan Lenders) constituting the Required
Lenders under the Credit Agreement (after giving effect to the U.S. Revolving
Commitment Increases) hereby agree that, immediately following the consummation
of the U.S. Revolving Commitment Increases, the Credit Agreement shall be hereby
amended as follows on the Amendment No. 2 Effective Date:

(a) In the definition of “Applicable Time” in Section 1.01 of the Credit
Agreement, (i) delete the reference to “and” prior to clause (ii) in the second
sentence of such definition, and (ii) add the following after the reference to
“Hong Kong time” in clause (ii) in the second sentence of such definition:

“, and (iii) in the case of Loans to a Canadian Borrower, payments received by
the Administrative Agent in Dollars or Canadian Dollars, no later than 11:00
a.m. Toronto time”.

(b) In the definition of “Asian Subfacility” in Section 1.01 of the Credit
Agreement, delete the reference to “and LC Credit Extensions”.

 

-3-



--------------------------------------------------------------------------------

(c) In the definition of “Bank Product” in Section 1.01 of the Credit Agreement,
add the following after the reference to “other than Letters of Credit” in such
definition:

“issued pursuant to the provisions of Section 2.13 by the Administrative Agent
or any Issuing Bank”.

(d) In the definition of “Letter of Credit” in Section 1.01 of the Credit
Agreement, add the following after the reference to “benefit of a Borrower” in
such definition:

“pursuant to Section 2.13 to the extent the provisions of Section 2.13 are
applicable thereto”.

(e) Section 2.02(c) of the Credit Agreement shall be amended by restating clause
(ii) thereof in its entirety as follows:

“(ii) in Toronto, Ontario, in the case of Loans to a Canadian Borrower, not
later than 3:00 p.m. Toronto time,”.

Section 7. Representations Correct. By its execution of this Amendment, each
Credit Party party hereto hereby represents and warrants, as of the date hereof,
that:

(a) Each Credit Party that is party hereto has the corporate, partnership,
limited liability company or unlimited liability company power and authority, as
the case may be, to execute, deliver and perform the terms and provisions of
this Amendment (and by extension the Amended Credit Agreement) and has taken all
necessary corporate, partnership, limited liability company or unlimited
liability company action, as the case may be, to authorize the execution,
delivery and performance by it of this Amendment by each Credit Party that is a
party hereto. Each Credit Party that is a party hereto has duly executed and
delivered this Amendment, and this Amendment constitutes a legal, valid and
binding obligation enforceable in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law);

(b) Neither the execution, delivery or performance by any Credit Party party
hereto of this Amendment, nor compliance by it with the terms and provisions
hereof (i) will contravene any provision of any law, statute, rule or regulation
or any order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will conflict with or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien (except for Permitted Liens) upon any of the property or assets of any
Credit Party party hereto pursuant to the terms of, any indenture, mortgage,
deed of trust, credit agreement or loan agreement, or any other material
agreement, contract or instrument, in each case to which any Credit Party party
hereto is a party or by which it or any of its property or assets is bound or to
which it may be subject (except, in the case of preceding clauses (i) and (ii),
other than in the case of any contravention, breach, default and/or conflict,
that would not reasonably be expected, either individually or in the aggregate,
to have a Material Adverse Effect) or (iii) will violate any provision of the
certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by-laws (or equivalent organizational documents),
as applicable, of any Credit Party party hereto;

(c) Except to the extent the failure to obtain or make the same would not
reasonably be expected to have a Material Adverse Effect, no order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with (except for (x) those that have otherwise been obtained or
made on or prior to the Amendment No. 2 Effective Date and which remain in full
force and effect on the Amendment No. 2 Effective Date and (y) filings which are
necessary to perfect the security interests created under the Security
Documents), or exemption by, any governmental or public body or authority, or
any subdivision thereof, is required to be obtained or made by, or on behalf of,
any Credit Party party hereto to authorize, or is required to be obtained or
made by, or on behalf of, any Credit Party party hereto in connection with, the
execution, delivery and performance of this Amendment; and

 

-4-



--------------------------------------------------------------------------------

(d) All proceeds of the Loans incurred after the Amendment No. 2 Effective Date
will be used in accordance with Section 9.11 of the Amended Credit Agreement.

Section 8. Effectiveness. This Amendment shall become effective as of the date
hereof (the “Amendment No. 2 Effective Date”), subject to the satisfaction (or
waiver by the 2018 Increase Loan Lenders and, to the extent required by
Section 2.15(b) and Section 13.12 of the Credit Agreement, the Required Lenders)
of the following conditions:

(a) Counterparts of this Amendment shall have been executed and delivered by
Holdings, the Lead Borrower, the other Borrowers, the Administrative Agent, and
each 2018 Increase Loan Lender (collectively constituting the Required Lenders
immediately following the U.S. Revolving Commitment Increases);

(b) The Administrative Agent shall have received a customary secretary’s
certificate for each U.S. Credit Party (including a good standing certificate
for each U.S. Credit Party, dated as of a recent date) in form reasonably
satisfactory to the Administrative Agent;

(c) The Administrative Agent shall have received from (i) Willkie Farr &
Gallagher LLP, special counsel to the U.S. Credit Parties, (ii) Waller Lansden
Dortch & Davis, LLP, Alabama counsel to the U.S. Credit Parties formed or
organized under the laws of the State of Alabama, (iii) Morgan, Lewis & Bockius
LLP, California and Florida counsel to the U.S. Credit Parties formed or
organized under the laws of the State of California or Florida, (iv) Stoel Rives
LLP, Washington counsel to the U.S. Credit Parties formed or organized under the
laws of the State of Washington and (v) Taft Stettinius & Hollister LLP, Ohio
counsel to the U.S. Credit Parties formed or organized under the laws of the
State of Ohio, opinions addressed to the Administrative Agent and each of the
Lenders and dated the Amendment No. 2 Effective Date in form and substance
reasonably satisfactory to the Administrative Agent;

(d) Each of the representations and warranties made by any Credit Party party
hereto set forth in Section 8 of the Credit Agreement or in any other Credit
Document shall be true and correct in all material respects (without duplication
of any materiality standard set forth in any such representation or warranty) on
and as of the Amendment No. 2 Effective Date with the same effect as though made
on and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such date
(without duplication of any materiality standard set in any such representation
or warranty);

(e) No Event of Default has occurred and is continuing;

(f) The Administrative Agent shall have received (i) for the account of each
2018 Increase Loan Lender, upfront fees in an amount equal to 0.25% of the
aggregate principal amount of the U.S. Revolving Commitment Increases of such
2018 Increase Loan Lender as of the Amendment No. 2 Effective Date and (ii) all
reasonable out-of-pocket fees and expenses of the Administrative Agent,
including all invoiced fees and expenses of one primary U.S. counsel to the
Administrative Agent, to the extent invoiced at least two (2) Business Days’
prior to the date hereof, shall have been paid or reimbursed, on or prior to the
Amendment No. 2 Effective Date;

 

-5-



--------------------------------------------------------------------------------

(g) (x) The Administrative Agent shall have received certified copies of a
recent date of requests for information or copies (Form UCC-1) listing all
effective financing statements that name Holdings, the Lead Borrower or any
other U.S. Credit Party as debtor and that are filed in the UCC as may be
reasonably necessary or desirable to perfect the security interests purported to
be created by the Security Documents, together with copies of such other
financing statements that name Holdings, the Lead Borrower or any other U.S.
Credit Party as debtor (none of which shall cover any of the Collateral except
to the extent evidencing Permitted Liens) and (y) reports as of a recent date
listing all effective tax and judgment liens with respect to Holdings, the Lead
Borrower or any other U.S. Credit Party in the United States; and

(h)    (i) Each 2018 Increase Loan Lender shall have received all documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act and the AML Legislation, in each case, to the extent
reasonably requested by such Person in writing at least ten (10) days prior to
the Amendment No. 2 Effective Date and (ii) to the extent the Lead Borrower
qualifies as a “legal entity customer” under 31 C.F.R. § 1010.230 (the
“Beneficial Ownership Regulation”), any 2018 Increase Loan Lender that has
requested, in a written notice to the Lead Borrower at least ten (10) days prior
to the Amendment No. 2 Effective Date, a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation (a “Beneficial
Ownership Certification”) shall have received such Beneficial Ownership
Certification (provided that, upon the execution and delivery by such 2018
Increase Loan Lender of its signature page to this Agreement, the condition set
forth in this clause (ii) shall be deemed to be satisfied).

Section 9. Fees Generally. All fees payable hereunder shall be in all respects
fully earned, due and payable on the Amendment No. 2 Effective Date and
non-refundable and non-creditable thereafter.

Section 10. Acknowledgments. Each Credit Party party hereto hereby expressly
acknowledges the terms of this Amendment and reaffirms, as of the date hereof,
(i) the covenants and agreements contained in each Credit Document to which it
is a party, including, in each case, such covenants and agreements as in effect
immediately after giving effect to this Amendment and the transactions
contemplated hereby, (ii) its guarantee of the Obligations (including, without
limitation and to the extent applicable to such Credit Party, the Obligations
that may arise pursuant to the U.S. Revolving Commitment Increases) and
(iii) its prior grant of Liens on the Collateral to secure the Obligations
(including, without limitation and to the extent applicable to such Credit
Party, the Obligations that may arise pursuant to the U.S. Revolving Commitment
Increases) pursuant to the Security Documents with all such Liens continuing in
full force and effect after giving effect to this Amendment.

Section 11. Amendment, Modification and Waiver. After the effectiveness hereof,
this Amendment may not be amended, modified or waived except in accordance with
Section 13.12 of the Credit Agreement; it being understood that any waiver of
any condition precedent set forth in Section 8 of this Amendment may be waived
with the consent of the 2018 Increase Loan Lenders (collectively constituting
the Required Lenders immediately following the U.S. Revolving Commitment
Increases).

Section 12. Liens Unimpaired. After giving effect to this Amendment, neither the
modification of the Credit Agreement effected pursuant to this Amendment nor the
execution, delivery, performance or effectiveness of this Amendment:

(a) impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Credit Document, and such Liens continue unimpaired with the
same priority applicable to such Liens immediately prior to giving effect to
this Amendment to secure repayment of all Obligations, whether heretofore or
hereafter incurred; or

 

-6-



--------------------------------------------------------------------------------

(b) requires that any new filings required to be made under any Credit Document
be made or other action required to be taken under any Credit Document be taken
to perfect or to maintain the perfection of such Liens.

Section 13. Entire Agreement. This Amendment, the Credit Agreement and the other
Credit Documents constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties hereto
with respect to the subject matter hereof. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any party under, the
Credit Agreement, nor alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. It is understood and agreed that each
reference in each Credit Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended hereby and that this Amendment is a Credit Document. This Amendment
shall not constitute a novation of the Credit Agreement or any other Credit
Document.

Section 14. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK. SECTION 13.08 OF THE CREDIT AGREEMENT
IS HEREBY INCORPORATED MUTATIS MUTANDIS AND SHALL APPLY HERETO.

Section 15. Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Amendment shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

Section 16. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery by
facsimile or other electronic means of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.

Section 17. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[Remainder of Page Intentionally Left Blank]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

VERTIV INTERMEDIATE HOLDING II CORPORATION By:  

/s/ Mary Ann Sigler

  Name: Mary Ann Sigler   Title: President and Treasurer VERTIV GROUP
CORPORATION, as Lead Borrower By:  

/s/ Mary Ann Sigler

  Name: Mary Ann Sigler   Title: Vice President and Treasurer ALBER CORP.
AVOCENT CORPORATION AVOCENT FREMONT, LLC AVOCENT HUNTSVILLE, LLC AVOCENT REDMOND
CORP. AVOCENT TEXAS CORP. CHARLOTTE PROPERTIES LLC DESARROLLADORA LINA, LLC
ELECTRICAL RELIABILITY SERVICES, INC. ENERGY LABS, INC. VERTIV ENERGY SYSTEMS,
INC. HIGH VOLTAGE MAINTENANCE CORPORATION LIEBERT FIELD SERVICES, INC. LIEBERT
NORTH AMERICA, INC. VERTIV CORPORATION, as a U.S. Borrower By:  

/s/ Mary Ann Sigler

  Name: Mary Ann Sigler   Title: Vice President and Treasurer

[Signature Page to Amendment No. 2 to the Revolving Credit Agreement]



--------------------------------------------------------------------------------

VERTIV CANADA ULC, as Canadian Borrower By:  

/s/ Mary Ann Sigler

  Name: Mary Ann Sigler   Title: VERTIV INDUSTRIAL SYSTEMS SAS VERTIV FRANCE, as
French Borrowers By:  

/s/ Giordano Albertazzi

  Name: Giordano Albertazzi   Title: President VERTIV GMBH, as German Borrower
By:  

/s/ Reinhard Purzer

  Name: Reinhard Purzer   Title: Geschäftsführer GREAT RIVER FINANCE DESIGNATED
ACTIVITY COMPANY VERTIV IRELAND LIMITED AVOCENT INTERNATIONAL DESIGNATED
ACTIVITY COMPANY, as Irish Borrowers By:  

/s/ Noel Francis Woods

  Name: Noel Francis Woods   Title: Director VERTIV IRELAND LIMITED, as Irish
Borrower By:  

/s/ Eamon Rowan

  Name: Eamon Rowan   Title: Director

[Signature Page to Amendment No. 2 to the Revolving Credit Agreement]



--------------------------------------------------------------------------------

VERTIV (HONG KONG) HOLDINGS LIMITED ATLAS ASIA LIMITED EMERSON NETWORK POWER
(HONG KONG) LIMITED, as Hong Kong Borrowers By:  

/s/ Michelle Siu Wah Ho

  Name: Michelle Siu Wah Ho   Title: Director JPMORGAN CHASE BANK, N.A., as
Administrative Agent By:  

/s/ Gene R. de Rios

Name:   Gene R. de Rios Title:   Executive Director

JPMORGAN CHASE BANK, N.A.,

as an Increase Loan Lender and a Lender

By:  

/s/ Gene R. de Rios

Name:   Gene R. de Rios Title:   Executive Director

[Signature Page to Amendment No. 2 to the Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as an Increase Loan Lender and a Lender

By:  

/s/ Philip Nomura

Name:   Philip Nomura Title:   Senior Vice President

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ Sylwia Durkiewicz

Name:   Sylwia Durkiewicz Title:   Vice President

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as an Increase Loan Lender and a Lender

By:  

/s/ Lynn Fiore

Name:   Lynn Fiore Title:   Vice Presiden

GOLDMAN SACHS BANK USA,

as an Increase Loan Lender and a Lender

By:  

/s/ Ryan Durkin

Name:   Ryan Durkin Title:   Authorized Signatory

[Signature Page to Amendment No. 2 to the Revolving Credit Agreement]

 



--------------------------------------------------------------------------------

SCHEDULE 1

TO AMENDMENT

 

Name of Lender

   U.S. Revolving Commitment
Increase  

JPMorgan Chase Bank, N.A.

   $ 6,250,000.00  

Bank of America, N.A.

   $ 6,250,000.00  

Wells Fargo Bank, National Association

   $ 6,250,000.00  

Goldman Sachs Bank USA

   $ 6,250,000.00     

 

 

 

Total

   $ 25,000,000.00     

 

 

 

 

Schedule 1-1



--------------------------------------------------------------------------------

SCHEDULE 2

TO AMENDMENT

SCHEDULE 2.01

Commitments

 

Lenders

   U.S. Revolving
Commitments      Canadian
Revolving
Commitments      European
Revolving
Commitments  

JPMorgan Chase Bank, N.A.

   $ 55,119,152.06      $ 2,389,619.88      $ 3,413,742.68  

Bank of America, N.A.

   $ 55,902,777.78      $ 0.00      $ 3,472,222.22  

Bank of America, N.A., acting through its Canada Branch

   $ 0.00      $ 2,430,555.56      $ 0.00  

Wells Fargo Bank, National Association

   $ 65,833,333.33      $ 0.00      $ 0.00  

Wells Fargo Capital Finance Corporation Canada

   $ 0.00      $ 2,916,666.67      $ 0.00  

Wells Fargo Capital Finance (UK) Ltd.

   $ 0.00      $ 0.00      $ 4,166,666.67  

PNC Bank, National Association

   $ 39,722,222.22      $ 1,944,444.44      $ 2,777,777.78  

ING Capital LLC

   $ 39,722,222.22      $ 1,944,444.44      $ 2,777,777.78  

Deutsche Bank AG New York Branch

   $ 7,944,444.44      $ 0.00      $ 555,555.56  

Deutsche Bank AG, Canada Branch

   $ 0.00      $ 388,888.89      $ 0.00  

Citibank, N.A.

   $ 7,944,444.44      $ 388,888.89      $ 555,555.56  

Goldman Sachs Bank USA

   $ 14,194,444.44      $ 388,888.89      $ 555,555.56  

Morgan Stanley Senior Funding, Inc.

   $ 7,944,444.44      $ 388,888.89      $ 555,555.56  

Bank of Montreal, Chicago Branch

   $ 6,355,555.56      $ 0.00      $ 0.00  

Bank of Montreal, Toronto Branch

   $ 0.00      $ 311,111.11      $ 0.00  

Bank of Montreal, London Branch

   $ 0.00      $ 0.00      $ 444,444.44  

Credit Suisse AG, Cayman Islands Branch

   $ 6,355,555.56      $ 311,111.11      $ 444,444.44  

HSBC Bank USA, N.A.

   $ 3,177,777.78      $ 155,555.56      $ 222,222.22  

Barclays Bank PLC

   $ 783,625.73      $ 40,935.67      $ 58,479.53  

Total

   $ 311,000,000.00      $ 14,000,000.00      $ 20,000,000.00  

 

Lenders

   Asian Revolving
Commitments      French Revolving
Commitments      German Revolving
Commitments  

JPMorgan Chase Bank, N.A.

   $ 12,500,000.00      $ 3,750,000.00      $ 3,750,000.00  

Bank of America, N.A.

   $ 12,500,000.00      $ 0.00      $ 3,750,000.00  

Bank of America Merrill Lynch International Limited

   $ 0.00      $ 3,750,000.00      $ 0.00  

Total

   $ 25,000,000.00      $ 7,500,000.00      $ 7,500,000.00  

 

Schedule 2-1



--------------------------------------------------------------------------------

Lenders

   U.S. FILO
Revolving
Commitments      Canadian FILO
Revolving
Commitments  

JPMorgan Chase Bank, N.A.

   $ 6,315,423.98      $ 512,061.40  

Bank of America, N.A.

   $ 6,423,611.11      $ 0.00  

Bank of America, N.A., acting through its Canada Branch

   $ 0.00      $ 520,833.34  

Wells Fargo Bank, National Association

   $ 7,708,333.33      $ 0.00  

Wells Fargo Capital Finance Corporation Canada

   $ 0.00      $ 625,000.00  

PNC Bank, National Association

   $ 5,138,888.89      $ 416,666.67  

ING Capital LLC

   $ 5,138,888.89      $ 416,666.67  

Deutsche Bank AG New York Branch

   $ 1,027,777.78      $ 0.00  

Deutsche Bank AG, Canada Branch

   $ 0.00      $ 83,333.33  

Citibank, N.A.

   $ 1,027,777.78      $ 83,333.33  

Goldman Sachs Bank USA

   $ 1,027,777.78      $ 83,333.33  

Morgan Stanley Senior Funding, Inc.

   $ 1,027,777.78      $ 83,333.33  

Bank of Montreal, Chicago Branch

   $ 822,222.22      $ 0.00  

Bank of Montreal, Toronto Branch

   $ 0.00      $ 66,666.67  

Credit Suisse AG, Cayman Islands Branch

   $ 822,222.22      $ 66,666.67  

HSBC Bank USA, N.A.

   $ 411,111.11      $ 33,333.33  

Barclays Bank PLC

   $ 108,187.13      $ 8,771.93  

Total

   $ 37,000,000.00      $ 3,000,000.00  

 

Schedule 2-2